Citation Nr: 1308438	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a skin disability, claimed as multiple lipoma masses on the forearm, chest wall, and back.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In August 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to obtain an addendum medical opinion.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran had symptoms of a skin disability in service.

2.  The Veteran had symptoms of a skin disability since service separation.

3.  The Veteran's current skin disability was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for a skin disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The claim of service connection for a skin disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).  Also, a veteran can attest to factual matters of which he or she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Skin Disability

The Veteran contends that his skin disability originated in service.  He also contends that he has had skin disability symptoms since service separation.  As noted in the August 2012 Board Remand, the Veteran's representative explicitly indicated during the January 2011 Board hearing that the claim on appeal is sought on a direct basis and not on a presumptive basis due to exposure to certain herbicide agents in Vietnam during active service.

After a review of all the evidence of record, lay and medical, the Board first finds that the evidence is in equipoise on the question of whether the Veteran experienced symptoms of a skin disability during service.  Evidence that supports this finding includes the Veteran's formal claim for service connection wherein he indicated that his multiple lipoma symptoms began in service in 1967.  The Veteran also testified during the January 2011 Board hearing that he first noticed two lumps on his skin six months after his arrival to Vietnam.  He sought treatment from a medic with the 84th Battalion and asked if the lumps could be cut out, but was denied and told no treatment could be rendered.  See hearing transcript at 23-24.  In this respect, the Board notes that the Veteran is competent to state what he was told during service regarding the lumps he observed and that he reported to a medic for treatment.  Other evidence that supports the Veteran's contention of skin disability symptoms in service are his service treatment records.  In both a July 1965 and July 1967 report of medical history (recorded upon enlistment and separation), the Veteran indicated that he has or has had boils.

Service treatment records also weigh against a finding of skin disability symptoms in service.  Generally, the service treatment records are silent as to any complaints of, treatment for, or diagnosis of a lipoma mass.  A July 1965 entrance medical examination report and a July 1967 exit examination both revealed normal clinical evaluations of the Veteran's skin.  Such evidence weighs against a finding of a skin disability during service.  Given the evidence is in equipoise and with consideration of the benefit-of-the-doubt rule, the Board will resolve reasonable doubt to find that the Veteran experienced skin disability symptoms in service.

The Board also finds the evidence in equipoise that the Veteran has had symptoms of a skin disability since service separation.  The evidence that weighs against the claim includes that, following service separation in July 1967, the evidence of record shows no complaints, diagnosis, or treatment for a skin disability until 2007.  The absence of post-service findings, diagnosis, or treatment for approximately four decades after service is one factor that tends to weigh against a finding of skin disability symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

However, favorable evidence includes a private treatment report from February 2007, which was approximately one month prior to filing the current claim for service connection, during which the Veteran sought treatment for multiple lipoma masses.  On a January 2007 prescription note, the Veteran's treating physician indicated the Veteran's reported history of the masses being present since service in 1967.  The Veteran is competent to provide evidence regarding his skin disability symptoms that he experienced at any time, including since service separation, as such symptoms are readily apparent.  Similarly, in a January 2011 statement, the Veteran's spouse stated that she met the Veteran in the early 1970s and since that time, she observed the Veteran's skin lumps continue to grow in size, some to the size of a lemon.  Such lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno at 469; see also 38 C.F.R. § 3.159(a)(2).  Indeed, the statement made to the Veteran's private treating physician in January 2007 is of probative value also because it was made during the course of treatment.  The Veteran would be expected to give a full and accurate history to a medical provider when seeking treatment to ensure adequate care.  Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  Furthermore, the Board finds the Veteran's allegations credible because they have been consistent throughout the claim and appeal process.  

In short, with regard to the Veteran's assertions that symptoms of a skin disability began during active duty and that he has had those symptoms following service, the Board finds that the Veteran is competent and credible to report the onset of symptoms of a skin disability.  See Charles, 16 Vet. App. 370; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Caluza, 7 Vet. App. 498 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  As such, the Board will resolve reasonable doubt to find that the Veteran's had skin disability symptoms since service.

In this regard, the Board must again note a recent case, Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013), from the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In the decision, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the Veteran's skin disability is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found that he has had skin disability symptoms since service separation.  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the skin disability was incurred in service.  The finding that the Veteran has had skin disability symptoms since service is supportive of the claim overall.  

In this case, the Board finds that the Veteran has a current disability of multiple lipoma masses.  The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current skin disability is related to service.  In July 2011, the Veteran was afforded VA examination pursuant to an April 2011 Board Remand.  In August 2012, the Board again remanded the matter as it found the July 2011 VA examination to be inadequate to render a decision for the claim on appeal.  Specifically, the Board noted that the negative nexus opinion was based upon the lack of contemporaneous medical evidence of any skin rash or diagnosis of lipoma in the Veteran's service treatment records, and that the VA examiner did not consider the Veteran's consistent and competent lay evidence of symptoms of the claimed skin disability since separation from service.  

Pursuant to the August 2012 Board Remand, an addendum medical opinion was obtained to accurately address the Veteran's factual history and to consider his lay statements regarding skin disability symptoms since service.  In September 2012, the same VA examiner from July 2011 indicated her review of the claims file and the July 2011 VA examination.  Again, essentially identical to the rationale offered in July 2011, the examiner stated that the service record did not show any evidence or diagnosis of multiple lipoma and there was no evidence to state that the skin disability onset was in service or in any way related to service.  In this regard, the Board finds both the July 2011 VA examination and September 2012 addendum medical opinion inadequate and hold no probative value.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); see also Barr, 21 Vet. App. at 312; see also Stefl v. Nicholson, 21 Vet. App 120 (2007); Reonal, 5 Vet. App. at 461 (holding that a medical opinion based upon an inaccurate factual premise has no probative value).

As there is no adequate medical nexus opinion as to the etiology of the Veteran's skin disability, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  Here, the Veteran was diagnosed with multiple lipoma masses after discharge.  This diagnosis coupled with the evidence pertinent to service, specifically, the service treatment records indicating the Veteran's report of having boils in service and his competent and credible lay statements of skin disability symptoms in service and since service, establishes that the skin disability was incurred in service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a skin disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a skin disability, claimed as multiple lipoma masses on the forearm, chest wall, and back, is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


